UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6160



CARL MICHAEL ALLSBROOK,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-185-2)


Submitted:   April 20, 2000                 Decided:   May 11, 2000


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl Michael Allsbrook, Appellant Pro Se. William W. Muse, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Michael Allsbrook seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we deny a

certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court. See Allsbrook v. Angelone,

No. CA-99-185-2 (E.D. Va. Jan. 31, 2000).*   We note that, although

the magistrate judge’s report did not expressly address Allsbrook’s

claim that he was denied the right to appeal the Parole Board’s

decision, this claim lacks merit.      See Virginia Parole Bd. v.

Wilkins, 498 S.E.2d 695, 696 (Va. 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 21, 2000, the district court’s records show that it was
entered on the docket sheet on January 31, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2